DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamgaing et al. (US Publication No. 2019/0288371).
Regarding claim 15, Kamgaing discloses a package mounting substrate comprising:
a mainboard (150)
a first package (180) and a second package (182), disposed on the mainboard (150) and including a first substrate and a second substrate, respectively
a solder ball connecting the mainboard to the first and second substrates (Figure 1)
a rigid-flexible substrate (150) including first (180) and second rigid regions (182) and flexible region (152), wherein the first rigid region (180) is disposed on at least a portion of the first package to be connected to the first package (Figure 1)
the second rigid region (182) is disposed on at least a portion of the second package to be connected to the second package (Figure 1)
Regarding claim 18, Kamgaing discloses a package structure comprising:
a first package (182)
a rigid-flexible substrate (150/152) including a rigid region (150) disposed on a portion of the first package (182) and a flexible region (152) extending from the rigid region and disposed outside the first package (Figure 1)
Regarding claim 16, Kamgaing discloses the limitations as discussed in the rejection of claim 15 above.  Kamgaing also discloses wherein each of the first and second packages further comprises:
a first electronic component (180) and a second electronic component (182), disposed on the first and second substrates, respectively
a first molded (131) portion and a second molded portion (131), covering the first and second electronic components, respectively
a first via and a second via (balls under 180 and 182), disposed in the first and second molded portions, respectively (Figure 1)
a first connection member and a second connection member (balls under 180 and 182), disposed in the first and second vias, respectively, wherein the first connection member connects the first rigid region (134) and the first substrate, and the second connection member connects the second rigid region (134) and the second substrate (Figure 1).
Regarding claim 19, Kamgaing discloses a second package (180), wherein the rigid region (15) is disposed between the first package (182) and the second package (180) and connects the first package and the second package to each other (Figure 1).
Regarding claim 20, Kamgaing discloses the first package includes a first substrate (182), a first connection member (134) extending from the first substrate to connect the rigid region, and a second connection member (134) extending from the first substrate to connect to the second package (180) (Figure 1).
Regarding claim 21, Kamgaing discloses a second package (180), wherein the rigid-flexible substrate further includes another rigid region (151) extending from the flexible region (152) and disposed on a portion of the second package (180), and the first package (182) and the second package (180) are connected to each other through at least the rigid-flexible substrate (151/152).
Regarding claim 22, Kamgaing discloses the first package includes a first substrate (182), a first connection member (551) extending from an upper surface of the first substrate to connect to the rigid region, and a second connection member (134) extending from a lower surface of the first substrate (Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (US Publication No. 2013/0112754) in view of Kamgaing et al. (US Publication No. 2019/0288371).
Regarding claim 1, Ikemoto discloses a package structure comprising:
a first package (11) including a first substrate (41) and a first molded portion (11) disposed on the first substrate (paragraphs 26 and 42)
a rigid-flexible substrate disposed on at least a portion of the first package and having a rigid region (11/12) and a flexible region (13)
Ikemoto does not disclose the first molded portion is disposed between the first substrate and the rigid-flexible substrate.  However, Kamgaing discloses a mold layer (131) between a first substrate (180) and a rigid-flexible substrate (150).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Ikemoto to include a molding layer to encapsulate and adhere a chip to the rigid-flexible substrate, as taught by Kamgaing, to improve mechanical stability of the device (paragraph 18).
Regarding claim 2, Kamgaing discloses the rigid region is disposed on the first molded portion, the flexible region (13) protrudes with respect to a lateral surface of the first molded portion (Figure 2B).
Regarding claim 3, Kamgaing discloses the first package further comprises a first via (balls under 180) in the first molded portion (131).
Regarding claim 4, Kamgaing discloses the first package further comprises a first connection member (balls under 180) disposed in the first via to connect the first substrate (180) and the rigid-flexible substrate (150).
Regarding claim 5, Kamgaing discloses a second package (182) disposed on the first substrate and the rigid-flexible substrate and including a second substrate and a second molded portion disposed on the second substrate (Figure 1).
Regarding claim 6, Kamgaing discloses a solder ball connecting the second substrate and the rigid-flexible substrate (Figure 1).
Regarding claim 7, Kamgaing discloses the rigid region (151) is disposed in a region on the first molded portion (131).
Regarding claim 8, Kamgaings discloses a third connection member (510) connecting the second package and the rigid-flexible substrate.
Regarding claim 9, Ikemoto discloses an upper surface of the first molded portion has a step difference (35) in a region in which the rigid region is disposed (Figure 1).
Regarding claim 10, Kamgaing discloses the rigid region covers an upper portion of the first via (Figure 1).
Regarding claim 14, Kamgaing discloses the first package further comprises a first electronic component (180) disposed on the first substrate and covered by the first molded portion (131), and the second package (182) further comprises a second electronic component disposed on the second substrate and covered by the second molded portion (131) (Figure 5).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamgaing et al. (US Publication No. 2019/0288371) in view of Ikemoto (US Publication No. 2013/0112754).
Regarding claim 17, Kamgaing discloses the limitations as discussed in the rejection of claim 15 above.  Kamgaing does not disclose the flexible region is disposed between the first rigid region and the second rigid region.  However, Ikemoto discloses a flexible region (13) between a first rigid region (11) and second rigid region (12).  It would have been obvious to one of ordinary skill in the art at a  time before the effective filing date of the invention to have modified the package of Kamgaing to form a flexible region between the two rigid regions to improve transmission efficiency in RF circuit applications, thereby improving read/write reliability (paragraph 6).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (US Publication No. 2013/0112754) in view of Kamgaing et al. (US Publication No. 2019/0288371), and further in view of Shim et al. (US Patent No. 6,683,377).
Regarding claim 11, Ikemoto/Kamgaing discloses the limitations as discussed in the rejection of claim 8 above.  Ikemoto/Kamgaing does not disclose the first package further comprises a second via in a region of the first molded portion in which the rigid region is not disposed.  However, Shim discloses via portions (22) in a molding (23) where the rigid region (17) is not disposed (Figure 5).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the package of Kamgaing/Ikemoto to include these vias in the non-rigid regions, since it improve wiring and package density (col. 4, lines 38-67).
Regarding claim 12, Shim discloses the first package further comprises a second connection member (22) disposed in the second via to connect the first substrate and the second substrate (Figure 5).
Regarding claim 13, Shim discloses a volume of the second connection member (23) is larger than a volume of the first connection member (25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haba et al. (US Publication No. 2018/0130757) discloses rigid substrate chips (102/108) in molding (114/116) connected by a flexible substrate (110).  Damberg (US Publication No. 2004/0021211) discloses a flexible substrate with multiple chips and a rigid region with vias (Figure 4).  Slavov (US Publication No. 2012/0261814) discloses flexible substrate chips on a rigid substrate with through vias (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      6/1/2022Examiner, Art Unit 2897